Case 5:20-cv-00040-PGB-PRL Document 25 Filed 07/17/20 Page 1 of 2 PageID 118




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   OCALA DIVISION

ANA AFSHIN,

        Plaintiff,

v.                                                             Case No: 5:20-cv-40-Oc-PGBPRL

REGIONS BANK,

        Defendant.




                                             ORDER
        Pending before the Court is Defendant Regions Bank’s Unopposed Motion to Compel

Arbitration (Doc. 23). On January 31, 2020, Plaintiff filed this action pursuant to the Telephone

Consumer Protection Act. (Doc. 1.) On July 10, 2020, Defendant filed the instant motion

requesting that the Court stay or dismiss this case and compel arbitration of this action pursuant to

an “Arbitration and Waiver of Jury Trial” provision contained in the parties’ Credit Card

Agreement. Defendant recites that Plaintiff consents to the motion, and there appears to be no

dispute that the arbitration agreement is enforceable and covers Plaintiff’s claims brought in this

case.

        Accordingly, upon due consideration, Defendant ‘s Motion to Compel Arbitration (Doc.

23) is due to be GRANTED. Further proceedings in this action are STAYED pending completion

of arbitration. This action is referred to binding arbitration pursuant to parties’ Credit Card

Agreement and the Federal Arbitration Act. The Clerk is directed to administratively close this

case subject to the right of any party to move to re-open this matter, if necessary, after completion

of arbitration, or for good cause shown.
Case 5:20-cv-00040-PGB-PRL Document 25 Filed 07/17/20 Page 2 of 2 PageID 119




       DONE and ORDERED in Ocala, Florida on July 17, 2020.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                         -2-
